Per Curiam:

Probable jurisdiction is noted. In view of the refusal of the appellant to approve rental schedules for furnished apartments in appellee’s apartment project unless appellee agrees not to rent apartments for periods of less than 30 days, a cause of action for injunctive relief is stated. An injunction restraining enforcement of an Act of Congress for repugnance to the Constitution cannot, however, be granted by any District Court unless the application is heard and determined by a three-judge District Court, 28 U. S. C. § 2282. The judgment is *978therefore reversed and the case is remanded for consideration by a three-judge District Court.
Solicitor General Rankin, Assistant Attorney General Doub, Melvin Richter and Herman Marcuse for appellant.